DETAILED ACTION
This case is being examined in the Pro Se Examination Unit (Art Unit 3649). Please do not hesitate to contact Examiner Kevin Kruer at 571-272-1510 if you have any questions regarding this correspondence and/or replying.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, claims 1-9, in the reply filed on 12/3/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 10-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/3/2022.
Drawings
The drawings filed 6/15/2020 are accepted.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claim 1, said claim is held to be indefinite because it is unclear what is meant by “a base tape comprised of a backing film to provide strength…” Does the term “to provide strength” refer to the base tape or the backing film?  
Furthermore, claim 1 is held to be indefinite because there is no antecedent basis for the term “the tape” and it is unclear if “the tape” refers to the adhesive tape or the base tape.
Claim 1 is further held to be indefinite because it is unclear how one of ordinary skill in the art would determine the “degree of reduced adhesiveness.”  Neither the claims nor the specification set forth an objective standard by which said property can be determined.  Furthermore, there is no art-accepted methodology for determining said property.
Claim 1 is further held to be indefinite because it is unclear what objective standard would be utilized by the skilled artisan to determine if the strip “appears noticeably different from the layer immediately below it” and “visually discernable” form the base tape in its proximity.  Neither the claim nor the specification set forth an objective standard by which said determinations could be made.  Furthermore, there is not art-accepted standard for making said determination.
With regards to claim 3, said claim is held to be indefinite because it is unclear how one of ordinary skill in the art would determine the “adhesiveness within the functional strip” and to what it is being compared (the adhesiveness of the tape absent the functional strip?). Neither the claims nor the specification set forth an objective standard by which said property can be determined.  Furthermore, there is no art-accepted methodology for determining said property.
Furthermore, with regards to claims 3 and 4, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

With regards to claims 5 and 6, said claims are held to be indefinite because there is no antecedent basis for the term “the transverse location of the functional strip”
With regards to claims 7 and 8, said claims are herein held to be indefinite because it is unclear how one of ordinary skill in the art would determine the “degree of reduction in adhesiveness.” Neither the claims nor the specification set forth an objective standard by which said property can be determined.  Furthermore, there is no art-accepted methodology for determining said property.
With regards to claim 9, said claim is held to be indefinite because there is no antecedent basis for the term “the area within the functional strip.”
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1,2, and 5-7  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Albanese (US 2007/0259174).
Albanese teaches an electrical adhesive tape comprises a spiral layer of electrically insulating sheet material (herein understood to read on the claimed “backing layer” of the tape- said layer is understood to inherently “provide strength” since any film will provide strength to a laminate to some extent) of a first color formed into a spiral roll of the material, the material having an adhesive coating on one surface thereof and an indicia pattern thereon in a single second color different than the first color of the sheet material (0022).  The edge overlying the outer surface of an adjacent radially inward layer has a visually observable indicia arranged in a pattern on the sheet material wherein the pattern at the free end edge is misregistered with the pattern on the portion of the next adjacent radially inward layer to thereby make the free end edge visually observable (0016).  Thus, said pattern is herein understood to read on the claimed “changing appearance in the longitudinal direction” which makes the functional strip appear noticeably different from the layer of tape immediately below it, to which it adheres on the roll.  Similarly, since the color is indicated as being different from the sheet material, said pattern is understood to read on the claimed “contrasting appearance” that makes the functional strip visually discernable from the base tape in its proximity.
With regards to claim 5, Albanese teaches the transverse location of the functional strip is approximately at the center of the tape (see figures 3b and 11).
With regards to claim 6, Albanese teaches the functional strip is a series of curves or sinusoidal (0017) ;  in such embodiment, the transverse location of the functional strip is understood to vary along the length of the tape.
With regards to claim 8, Albanese does not teach the identifying indicia inhibits the adhesion of the adhesive layer to which it is applied.  Therefore, the degree of reduction in adhesiveness within the functional strip is understood to be effectively 0%.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4,8, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Moulds (US 6,117,262) in view of (a) Foreman (US 2018/0290854) or Vulpitta (US 2010/0084450).
Moulds teaches  a tape comprising a plastic film (col 1, lines 42+-herein understood to read on the claimed “backing film” of the base tape.  Said plastic film is herein understood to inherently “provide strength” since any film will provide strength to a laminate to some extent).  A layer of adhesive is applied to one side of the backing film to provide adhesiveness (col 1, lines 45+).  The tape further comprises an edge portion wherein the holding power of the adhesive is deadened by applying a ink  thereof or solvent to the edge of the tape (col 2, lines 48+) and serves to facilitate lifting of the tape form a package (col 1, lines 55+).  Said deadened edge portion is herein understood to read on the claimed “functional strip running the length of the tape and occupying a portion of the width of the tape” (see Figure 2). The tape within said functional strip is understood to have a degree of reduced adhesiveness since Moulds teaches that the adhesion is deadened and made non-adhesive (col 2, lines 56+).  Furthermore, said functional strip is understood to have a modified appearance comprising a contrasting appearance that makes the functional strip visually discernable from the base tape in its proximity since the ink applied thereto is taught to be colored or printed (col 2, lines 44+).
Moulds does not directly teach that the packaging tape should be rolled.  However, Foreman teaches packaging tape is frequently stored in rolls (002).  Vulpitta similarly teaches that packaging tape is typically supplied on a roll (003) .  Thus ,it would have been obvious to of ordinary skill in the art the time the invention was made to store the packaging tape of Mold in the form of a roll. The motivation for doing so would have been that such packaging tapes are traditionally stored in a rolled form.
With regards to claim 2, Moulds teaches that the tape may have removal instructions printed on the attenuated portion (col 2, lines 44+). Said printing is understood to read on the  changing appearance in the longitudinal direction which at any point long the tape makes the functional strip appear noticeably different from the layer of tape immediately below it since the text on the rolled layers will not align with each other.  The examiner notes that use of text such as “Peel here” is given as an  example of changing appearance in the “other embodiments” section of the specification.  Said text and colored ink are further  understood to read on the claimed contrasting appearance.
With regards to claims 3 and 8, Moulds teaches that the deadened portion of the tape is non-adhering.  Said teaching is understood to be sufficient to read on the claimed reduction of adhesiveness “by more than 25%” of claim 3 and the “Effectively 0%” of claim 8.
With regards to claim 4, Moulds does not directly teach that the functional strip should have a width of between 3 mm and 10 mm.  However, Moulds does teach that the film may have coverless than half the width of the film (col 2, lines 24+) and that the deadened portion is select to ease removal of the tape.  Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the thickness of the deadened portion of the tape disclose din Moulds in order to optimize the tape’s ease of peelability from the package.
With regards to claim 9, Moulds teaches functional strip includes visible representations of information in the form of at least one of text, symbols and icons (col 2, lines 44+).
Communications via Email
The USPTO understands Internet E-mail communications may be more convenient for the applicants, however, communication via Internet e-mail proses risks to information confidentiality. The USPT© will NOT respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122 without a signed written authorization by applicant in place. 
In the case the applicant wishes to communicate via Internet e-mail, a written authorization may be submitted by mail, fax or electronically prior to any e-mail communication. The following is a sample authorization form which may be used: 
"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file." [signature]
 A written authorization may later be withdrawn by filing a signed paper clearly identifying the original authorization. The following is a sample from which may be used by applicant to withdraw the authorization: 
"The authorization given on [date] , to the USPTO to communicate with me via the Internet is hereby withdrawn. I understand that the withdrawal is effective when approved rather than when received." [signature(s)]

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 3,537,758, US 4,195,787, US 6,291,044 and US 2011/0232560 each teach a tape wit h a marking disposed thereon for identifying the edge of a rolled tape.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN R KRUER whose telephone number is (571)272-1510. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on (571) 272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN R KRUER/Primary Examiner, Art Unit 3649